Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 1 of 7 PagelD #: 80

EXHIBIT 2

 
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 2 of 7 PagelD #: 81

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KRISTOFER CHAMBERS, CIVIL ACTION: 19-CV-158
Plaintiff,

- against -
COMPLAINT
COUNTY OF NASSAU, NASSAU COUNTY
POLICE DEPARTMENT; Police Officer
MICHAEL SCHMIDT; Police Officer
OMAR GALAN; Police Officer JOSEPH
GIACONE; Police Officer MIKE
KAMPERVEEN; and POLICE OFFICERS
JANE AND JOHN “DOES” individually
and in their official capacities
(said names being fictitious and
meaning to represent police officers
whose names and true identities
are currently unknown to plaintiff) Jury Trial Demanded
Defendants.

1. Plaintiff, KRISTOFER CHAMBERS, by his attorney, LAW
OFFICES OF VINCENT S. WONG, complains of the Defendants and
respectfully sets forth to this Court as follows:

PRELIMINARY STATEMENT

2. This action is brought pursuant to the provisions of
42.U.S.C. §§ 1983, 1985 and, pursuant to claims for, deprivation
of Plaintiff’s constitutional rights, including lack of due
process, unconstitutional taking of property, regulatory taking,
malicious prosecution, and intentional infliction of emotional

distress.
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 3 of 7 PagelD #: 82

JURY TRIAL DEMANDED
3. Plaintiff demands trial by jury in this action.

JURISDICTION AND VENUE

 

4, This action arises under the 4th, 5th, 6th, 8th and 14th
Amendments to the United States Constitution, under 42 U.S.C.
§§$§1983, 1985 and 1988.

5. The jurisdiction of this Court is predicated upon 28

U.S.C. §1331 and §1343(a)(3) and (4), and upon pendent juris-

diction.
6. Venue lies in this district pursuant to 28 U.S.C.
$1391 (b).
THE PARTIES
7. The Plaintiff was and still is a resident of Nassau

County, City and State of New York.

8. Upon information and belief, and at all times
hereinafter mentioned, defendants, COUNTY OF NASSAU, (hereinafter
“NASSAU”) and NASSAU COUNTY POLICE DEPARTMENT are governmental
entities existing under the mandate and laws of the State of New
York.

9. Upon information and belief, and at all times
hereinafter mentioned, all of the abovementioned defendant Police

Officers, MICHAEL SCMHIDT, OMAR GALANT, JOSEPH GIACONE, and MIKE
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 4 of 7 PagelD #: 83

KAMPERVEEN were on duty and acting in their official capacities as
police officers.
THE FACTS

Lo. This case primarily concerns of the malicious
prosecution by Nassau County police officers who fabricated
evidence and testified falsely at trial, in an attempt to cause
the unlawful conviction of the Plaintiff KRISTOFER CHAMBERS.

11. On or about November 194, 2014 at approximately 4:37pm
in the County of Nassau inside the main parking lot area of a
shopping mall known as GREEN ACRES, the above mentioned defendant
police officers conducted a motor vehicle stop.

12. Plaintiff CHAMBERS was a passenger in the above mentioned
motor vehicle.

13. CHAMBERS engaged in a motor vehicle related conversation
with Police Officer MICHAEL SCHMIDT.

14. At all times relevant herein, Plaintiff CHAMBERS did not
commit any crimes.

15. At all time relevant herein, defendant Police Officer
MICHAEL SCHMIDT, did illegally cause the arrest of Plaintiff
CHAMBERS, by illegally arresting and detaining him for disorderly
conduct.

16. Defendant Police Officers, GIACONE, GALANT, and

KAMPERVEEN, clearly observed that Plaintiff did not engage in any

3
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 5 of 7 PagelD #: 84

crimes and failed to intervene, and or participated in the arrest
of plaintiff.

17. Defendant Police Officers created a false police report,
with the intent to cause the malicious prosecution of plaintiff,
and prosecutors relied upon such false reports from arraignment
till trial.

18. Unknown to the defendant police officers at the time,
the entire episode was recorded via mobile device.

19. CHAMBERS was forced to attend numerous court appearances
up to the point of trial.

20. As a result of the arrest, the plaintiff lost personal
property being held by the defendants, and said defendant did not
compensate nor return said property.

21. Plaintiff CHAMBERS, despite being offered a generous plea
offer at a subsequent prosecution, refused same and demanded a
jury trial.

22. At trial, the defendant police officers observed the video
for the first time and lied to an empanelled jury about with they
observed.

23. The jury trial ended after the false police testimony

when the prosecution dismissed all charges against plaintiff.
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 6 of 7 PagelD #: 85

COUNT ONE

24. Plaintiff herein alleges paragraphs 1 thruu 23 as though
alleged herein and states the following: The above defendants did
with malice and hatred, attempted to prosecute and cause the
unlawful conviction of the plaintiff.

COUNT TWO

25. Plaintiff hereby alleges paragraphs 1 through 24, as
though fully alleged herein and states the following: The
defendants unlawfully retained property of the plaintiff and to
date has not returned said property.

COUNT THREE

26. Plaintiff alleges herein paragraphs 1 through 25, as
though fully alleged herein and states the following: The COUNTY
OF NASSAU is notorious for arresting young African American males
(plaintiff is African American) and creating false police reports
in an attempt to harass, arrest, and convict same. This pattern
is consistent and ongoing.

WHEREFORE, Plaintiff demands judgment against the Defendants
as follows:

a) On each Count in such sums as may be determined upon

the trial of this action, including, but not limited
to general damages, special damages and punitive

damages,
Case 2:19-cv-00158-SJF-AYS Document 23-2 Filed 08/07/19 Page 7 of 7 PagelD #: 86

b) Punitive Damages as to all Defendants for intentional

conduct as described above.
c) For reasonable attorney's fees pursuant to 42 U.S.C.
§1988, together with co sts and disbursements; and

d) For such other and further relief as this Court
may deem just and proper.

Dated: January 8, 2019

Law Offices of Vincent S. Wong

By: /s/ Vincent S. Wong
Vincent S. Wong, Esq.
39 East Broadway, Suite 306
New York, New York 10002
Tel: (212) 349-6099
Attorneys for Plaintiff
